The Disciplinary Review Board having filed with the Court its decision in DRB 17-344, that Gary Clarin Abasolo of Jersey City, who was admitted to the bar of *125this State in 1994, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep client adequately informed and reply promptly to client's reasonable requests for information); and good cause appearing;
It is ORDERED that Gary Clarin Abasolo is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.